Filed 1/23/13 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2013 ND 3







In the Matter of the Adoption of D.J.D.



B.D.D., 		Petitioner and Appellant



v.



Executive Director of North Dakota

Department of Human Services; and R.H., 		Respondents



R.H., 		Appellee







No. 20120278







Appeal from the District Court of Burleigh County, South Central Judicial District, the Honorable Harlan Patrick Weir, Judge.



AFFIRMED.



Per Curiam.



Daniel H. Oster (on brief), 619 Riverwood Drive, Suite 202, Bismarck, N.D. 58504, for petitioner and appellant.



Mark T. Blumer (on brief), P.O. Box 7340, Fargo, N.D. 58106, for respondent and appellee.

Adoption of D.J.D.

No. 20120278



Per Curiam.

[¶1]	B.D.D. appeals from a district court order denying his petition for adoption.  Although his petition did not specifically request it, termination of the natural father’s parental rights would also have been required.  We summarily affirm under N.D.R.App.P. 35.1(a)(2).

[¶2]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

Daniel J. Crothers

Mary Muehlen Maring

Carol Ronning Kapsner